JAMES, Judge,
dissenting:
My brethren probably do what is best today, and their vote gives me the luxury of dissent.
The first premise in the logical argument in this case must be, “There is a constitutional right of privacy that protects consenting, heterosexual, adult, private, noncommercial, untraditional,1 sexual activity,” but there is no authority for that proposition among the decisions of the Supreme Court of the United States. It has come *622close in opinions about procreation, marital and family relationships, and freedom to think, but it has not yet spoken on heterosexual copulatory mechanics. Other jurisdictions have been called upon to decide the same issue, and they have split. Of all their decisions, Schochet v. State, 75 Md. App. 314, 541 A.2d 183 (Md.App.1988), so well states my views that I cannot improve upon its analysis, and nothing of consequence has happened in the 3 years since it was written.2 In brief, the decisions of the Supreme Court have not yet provided enough information that its direction on this issue can be predicted. It is on precisely this point that the majority and I disagree. I must dissent. I would affirm, though with enormous reluctance.

. Non-vaginal sex. I do not overlook the recent polls and the relics of the ancient world that suggest that fellatio and cunnilingus might be as much the norm as other forms of sexual activi ty. Neither the polls nor mores nor morality can be at issue until one first decides whether there is a constitutional protection.


. The decision to which I cite was overruled by the state supreme court. Schochet v. State, 320 Md. 714, 580 A.2d 176 (1990). The higher court's approach and analysis do not detract from the reliability of the analysis of the intermediate court.